PATIENCE DRAKE ROGGENSACK, J.
¶ 1. This is a review of a published decision of the court of appeals1 that affirmed the judgment of the circuit court,2 holding Daniel H. Hanson guilty of fleeing a traffic officer, a felony under Wis. Stat. § 346.04(3) (2007-08).3 The jury found that Hanson knowingly fled a sheriffs deputy after a traffic stop, and that Hanson's "willful or wanton disregard" of the officer's signal interfered with or endangered the officer or the public. The jury rejected Hanson's self-defense claim by which he asserted that his flight toward a police station was motivated by his fear that the traffic officer would "beat" or "kill" him. Further, Hanson argues that the circuit court should have admitted evidence of the traffic officer's character on the theory that the officer was a "victim" for purposes of admitting character evidence under Wis. Stat. § 904.04(l)(b). Finally, Hanson briefly raises a constitutional claim that he was deprived of the right to present a defense, and that a new trial is warranted in the interest of justice.
*249¶ 2. We conclude that the circuit court properly instructed the jury on the requirements of Wis. Stat. § 346.04(3). Similarly, we hold that there does not exist a subjective, good-faith exception to the fleeing law, and that Hanson's opportunity to demonstrate any justification for his behavior was through his self-defense claim, which the jury considered and rejected. Additionally, we conclude that the circuit court was correct to exclude testimony about the traffic officer's alleged confrontational character because the officer was not a "victim" under Wis. Stat. § 904.04(l)(b). Finally, we conclude that neither the Constitution nor the interest of justice warrants a new trial, as no constitutional infirmities have been raised and the real controversy has, indeed, been tried. Accordingly, we affirm the court of appeals.
I. BACKGROUND
¶ 3. On the morning of June 29, 2006, Kenosha County Sheriffs Deputy Eric Klinkhammer was monitoring traffic on Interstate 94 when his speed gun registered Hanson's vehicle as traveling 83 miles per hour in a 65 mile-per-hour zone.4 Klinkhammer caught up with Hanson, pulled along the right side of Hanson's vehicle (which was in the far left lane), and motioned for Hanson to pull over to the right side of the inter*250state. Klinkhammer then activated his emergency lights and came to a stop behind Hanson.
¶ 4. Soon after the vehicles stopped, but before Klinkhammer was able to get out of his squad car, Hanson exited his vehicle and came toward the squad car with his license in hand, gesticulating, and yelling at the deputy. Using the squad car's PA system, Klinkhammer told Hanson multiple times to return to his vehicle. When Hanson refused, the deputy got out of his vehicle and demanded that Hanson return to his car. Hanson continued to shout at Klinkhammer, pacing back and forth, waving his arms, and generally acting "bizarre[ly]," as Klinkhammer later testified. Hanson continued to refuse to return to his vehicle until Klinkhammer extended his baton, which he displayed beside his leg, and ordered Hanson back to his vehicle.
¶ 5. After Hanson finally re-entered his vehicle, Klinkhammer called for backup and walked over to the passenger-side window of Hanson's vehicle to avoid traffic passing on the driver's side. The deputy asked Hanson to roll down the passenger-side window and provide his license. Klinkhammer said that Hanson refused to immediately comply; instead he yelled about the violation of rights that he said Klinkhammer was perpetrating. Hanson said that when he rolled down the window Klinkhammer took his license "very gruffly." Randi Derby, who was a "ride-along" intern with Klinkhammer, said that Hanson "flicked" his license out the window and it fell to the ground.
¶ 6. At that point, the deputy informed Hanson that he would be cited for speeding. Klinkhammer began walking back to his squad car, but before the deputy could finish writing the ticket, Hanson had again alighted from his vehicle. Once more, Hanson shouted at the deputy, pacing next to the interstate, *251and, according to both Klinkhammer and Ms. Derby, behaving in a disturbing manner. Hanson said that he got out of his car a second time to explain that he had not been speeding. Hanson said Klinkhammer "screamed" at him to "Get back in the car." Klinkhammer said that he again extended his baton, which he displayed next to his leg, and ordered Hanson back to his vehicle. Recognizing the tension in the situation to be rising, the deputy once more radioed for backup.
¶ 7. Klinkhammer then told Hanson that he was under arrest. At that point, Hanson abruptly abandoned his tirade and ran to his car. As Hanson entered his vehicle, Klinkhammer reached for Hanson and ripped Hanson's shirt as he squirmed away from the deputy. Hanson locked his car door and pulled out into traffic, with Klinkhammer standing approximately two feet from the vehicle.
¶ 8. After escaping to his car, Hanson immediately telephoned 911 and demanded directions to the nearest police station because, as he said, Klinkhammer was "endangering my life." As Hanson drove down the interstate, he was in constant communication with the 911 dispatcher who initially directed Hanson to pull over, after which he informed Hanson that other officers were on the way, and that their presence would mitigate any perceived threat from Klinkhammer. After Hanson refused multiple requests by the dispatcher to pull over and continued to demand directions to the nearest police station, the dispatcher began guiding Hanson to the Pleasant Prairie police station.
¶ 9. During the course of Hanson's flight, Kenosha County Sheriffs Deputy Samuel Sturino joined Klinkhammer in pursuit of Hanson. As Hanson exited Interstate 94, Sturino positioned his fully marked squad car with lights and sirens on where *252Hanson clearly could see him, but not in such a way as to totally block Hanson's travel. Hanson ignored Sturino's directions and did not stop. After Hanson briefly swerved toward Sturino and nearly struck the squad car, the deputy quickly pulled his vehicle ahead of Hanson's to cut him off. Hanson was forced to a stop at the next red light.
¶ 10. After Hanson was stopped at the light, the deputies exited their vehicles, approached the driver's side of Hanson's vehicle, and ordered Hanson to exit the car; Hanson refused. Klinkhammer demanded multiple times that Hanson open the door and exit the vehicle. He warned that if Hanson did not comply, Klinkhammer would break the window to open the door. When Hanson refused to open his door, Klinkhammer broke the window, opened the door, and he and Sturino "directed [Hanson] to the ground."
¶ 11. Hanson was initially charged with a misdemeanor under Wis. Stat. § 346.04(2t), for failure to stop his vehicle after receiving a signal from a marked police vehicle. Well before trial, however, prosecutors dismissed the misdemeanor charge and charged Hanson under the felony fleeing and eluding statute, § 346.04(3).5 Hanson claimed he fled because he feared for his life due to Klinkhammer's aggressive conduct. In response to a motion in limine by Hanson, the circuit court held that testimony about Klinkhammer's alleged confrontational character would not be admitted. Hanson had argued that such testimony was admissible on the theory that Klinkhammer was a "victim" of *253Hanson's flight for purposes of the character evidence rule, Wis. Stat. § 904.04. A jury found that Hanson's actions constituted felony fleeing under § 346.04(3), notwithstanding Hanson's self-defense claim, and judgment was entered on the jury's guilty verdict.
¶ 12. On appeal, Hanson challenged the verdict on the ground that the evidence was insufficient to show that he knowingly fled, or that he did so with "willful or wanton disregard" of the officers' directions or the public's safety. Additionally, Hanson has argued that the circuit court erred as a matter of law when it excluded evidence of Klinkhammer's character. The court of appeals affirmed Hanson's conviction. Hanson petitions us to overturn the jury's verdict based on insufficiency of the evidence to prove a violation of Wis. Stat. § 346.04(3) as he interprets § 346.04(3) and based on his interpretation of Wis. Stat. § 904.04(l)(b). Hanson asserts that the circuit court's evidentiary ruling excluding evidence of Klinkhammer's aggressive character precluded Hanson from fully presenting his theory of self-defense. He contends that this is a constitutional basis for reversal, as well as the basis for a new trial in the interest of justice.
¶ 13. We granted review and now affirm the court of appeals.
II. DISCUSSION
A. Standard of Review
¶ 14. Hanson frames part of his appeal as a challenge to the sufficiency of the evidence. However, as a foundational matter, he actually is asking us to interpret and apply Wis. Stat. § 346.04(3). Questions of *254statutory interpretation and application are questions of law that we review independently. See State v. Jensen, 2010 WI 38, ¶ 8, 324 Wis. 2d 586, 782 N.W.2d 415. Here, we are asked to interpret and apply § 346.04(3) and Wis. Stat. § 904.04(1)(b).
¶ 15. We also independently review whether the evidence was sufficient to sustain a jury verdict, but in so doing, we view the evidence most favorably to sustaining the conviction. Tammy W-G. v. Jacob T., 2011 WI 30, ¶ 17, 333 Wis. 2d 273, 797 N.W.2d 854; State v. Poellinger, 153 Wis. 2d 493, 501, 451 N.W.2d 752 (1990). Finally, we independently review Hanson's constitutional claim as a question of law, Randy A.J. v. Norma I.J., 2004 WI 41, ¶ 12, 270 Wis. 2d 384, 677 N.W.2d 630, and his interest of justice claim in accordance with this court's discretion under Wis. Stat. § 751.06.
B. General Principles of Statutory Interpretation
¶ 16. When we engage in statutory interpretation, we focus on the words that the legislature chose for the statute. Our task in "statutory interpretation is to determine what the statute means so that it may be given its full, proper, and intended effect." State ex rel. Kalal v. Circuit Court for Dane Cnty., 2004 WI 58, ¶ 44, 271 Wis. 2d 633, 681 N.W.2d 110. Statutory language is given its "common, ordinary, and accepted meaning, except that technical or specially-defined words or phrases are given their technical or special definitional meaning." Id., ¶ 45. Moreover, we examine statutory language with the purpose of giving "reasonable effect to every word, in order to avoid surplusage." Id., ¶ 46.
*255¶ 17. "Context and [statutory] purpose are important in discerning the plain meaning of a statute." Jensen, 324 Wis. 2d 586, ¶ 15. We favor an interpretation that fulfills the statute's purpose. Id. "Statutory interpretation involves the ascertainment of meaning, not a search for ambiguity." Kalal, 271 Wis. 2d 633, ¶ 47 (quoting Bruno v. Milwaukee Cnty., 2003 WI 28, ¶ 25, 260 Wis. 2d 633, 660 N.W.2d 656).
1. Wisconsin Stat. § 346.04(3)
¶ 18. Based on various arguments, Hanson asserts that "willful or wanton," as it is employed in Wis. Stat. § 346.04(3), requires an evil or malicious state of mind when disregarding the officer's direction. He asserts his conduct could not satisfy the statutory standard because he fled out of fear that the officer would injure him.
¶ 19. Our first task then is to interpret the language of Wis. Stat. § 346.04(3). Based on that interpretation, we decide whether the circuit court erred in instructing the jury that willful disregard of an officer's signal was sufficient to support a conviction under the statute and whether the evidence was sufficient to support the jury verdict. Additionally, we must determine whether the legislature's choice of language provided a subjective good faith defense when an individual charged under the statute maintains that he acted without evil intent or ill will.
¶ 20. Wisconsin Stat. § 346.04(3) provides:
No operator of a vehicle, after having received a visual or audible signal from a traffic officer, or marked police vehicle, shall knowingly flee or attempt to elude any traffic officer by willful or wanton disregard of such signal so as to interfere with or endanger the operation *256of the police vehicle, or the traffic officer or other vehicles or pedestrians, nor shall the operator increase the speed of the operator's vehicle or extinguish the lights of the vehicle in an attempt to elude or flee.
¶ 21. We conclude that the term "willful" as used in Wis. Stat. § 346.04(3) is defined by examining its use within the context of this specific statute. This is so because "willful is susceptible of different meanings in different contexts." State v. Cissell, 127 Wis. 2d 205, 210, 378 N.W.2d 691 (1985).
¶ 22. In Wis. Stat. § 346.04(3), "willful" modifies "disregard." In that context, "willful" requires a subjective understanding by the defendant that a person known by the defendant to be a traffic officer has directed the defendant to take a particular action, and with that understanding, the defendant chose to act in contravention of the officer's direction. Accordingly, the purpose it serves is to require compliance with directions made by known law enforcement personnel. Furthermore, in the nearly 150 years since this court's decision in State v. Preston, 34 Wis. 675 (1874), our interpretations of the term "willful" have demonstrated that, contrary to Hanson's suggestion, an act done "willfully" does not require a showing of "personal hate or ill will." See, e.g., Cissell, 127 Wis. 2d at 212.
¶ 23. In Cissell, we examined the meaning of "willful" in a criminal context and concluded that our earlier discussion of the term in Preston, in which we had equated acts done "willfully" to those done with "malice," was not intended to impose upon "willful" a heightened intent requirement. See Cissell, 127 Wis. 2d at 210-12 (examining Preston, 34 Wis. at 683-84). We distinguished "malice" in its colloquial sense, which may imply evil intent, personal hate, or ill will, and concluded *257that, in a legal sense, "malice" does not require a showing of anything more than criminal intent. See id. at 212.
¶ 24. Hanson asserts that the meaning of "willful or wanton" in Wis. Stat. § 346.04(3) is ambiguous, and that a synthesis of various dictionary definitions provides the proper guidance. However, Hanson's resort to dictionary definitions for the meaning of "willful or wanton" in § 346.04(3) will not disrupt the manner in which we establish the meaning of those terms. Rather, our precedent instructs that we look to the context in which a statutory term is used, Kalal, 271 Wis. 2d 633, ¶ 46. Most importantly, if the language of the statute is clear on its face, that plain meaning is applied. See id., ¶ 45.
¶ 25. Hanson relies heavily on this court's statement in Preston, 34 Wis. at 683, that the term "willfully ... is undoubtedly susceptible of different shades of meaning or degrees of intensity according to the context and evident purpose of the writer." Pointing to Preston, Hanson argues that the phrase "willful or wanton" in Wis. Stat. § 346.04(3) is ambiguous, and that the term should be read to require something more than criminal intent, such as evil intent. As we explained above, we reject this interpretation of willful, as it neither comports with our interpretations of willful in other contexts since Preston, nor does it support the statutory purpose of requiring compliance with directions from known law enforcement personnel.
¶ 26. Hanson also asserts that Wis. Stat. § 346.04(3) includes a good faith exception, as a sort of built-in, subjective self-defense claim. In effect, Hanson claims that, regardless of whether the jury found his actions to be justifiable self-defense, he could not have *258violated § 346.04(3) because he lacked the requisite scornful state of mind to willfully or wantonly disregard the officer's signals. This argument, similar to Hanson's argument that the trial court erroneously interpreted § 346.04(3), is contrary to the plain meaning of the fleeing statute.
¶ 27. Based on the conduct necessary to show a "willful" disregard, we decline to read Wis. Stat. § 346.04(3) as providing a good faith exception to compliance. The statute requires: a subjective understanding by the defendant that a person known by the defendant to be a traffic officer has directed the defendant to take a particular action, and with that understanding, the defendant chose to act in contravention of the officer's direction. This requirement does not include a showing that the defendant had an evil or scornful state of mind.
¶ 28. After hearing the testimony and viewing the evidence, the jury was given the jury instruction, which states that to satisfy the statutory elements of Wis. Stat. § 346.04(3), the State must have shown that Hanson (1) "operated a motor vehicle on a highway after receiving a visual or audible signal from a marked police vehicle," and (2) that he "knowingly fled or attempted to elude a traffic officer by willful disregard of the visual or audible signal so as to endanger other vehicles."6 Wis JI — Criminal 2630 (as modified). Further, the jury was given the instruction on self-defense, which requires *259that an alleged offender show: (1) that he believed that there existed an actual or imminent unlawful interference with his person; (2) that his actions were necessary to prevent or terminate the interference; and (3) that his beliefs were objectively reasonable. See Wis JI — Criminal 800 (self-defense instruction); cf. State v. Coleman, 206 Wis. 2d 199, 210-11, 556 N.W.2d 701 (1996) (setting out elements of self-defense claim, including core elements of perceived threat, necessity, and objective reasonability).
¶ 29. The jury concluded that Hanson was not acting in self-defense when he fled the scene of the initial stop or when he attempted to elude Sturino's squad car, which was in "complete emergency mode." If we were to interpret Wis. Stat. § 346.04(3) as encompassing a good faith defense, we would, in effect, nullify the jury's findings that Hanson's actions did not qualify as self-defense.7 The jury was properly instructed on self-defense.
¶ 30. We also conclude that the jury was properly instructed when it was told that a finding of willful disregard would satisfy the statutory requirements. *260The Jury Instructions Committee was correct in permitting the omission of the "or wanton" option from the instructions for fleeing an officer, at least in this case. See Wis JI — Criminal 2630 cmt. 3 (omitting "wanton" unless deemed necessary in a particular case). Either willful or wanton disregard is sufficient to result in a statutory violation. However, including wanton would have added nothing here because the State's case was not that Hanson acted in any way other than with willful disregard of Klinkhammer's and Sturino's signals when he drove away after being stopped by Klinkhammer and refusing to stop for Sturino.8 Hanson's asserted good faith cannot overcome the meaning of the statute's language and the jury's finding that Hanson was not proceeding in self-defense.
¶ 31. We therefore turn to whether the evidence was sufficient to support the jury's verdict. A conviction based on a jury's verdict will be sustained unless "the evidence, viewed most favorably to the state and the conviction, is so insufficient in probative value and force that it can be said as a matter of law that no trier of fact, acting reasonably, could have found guilt beyond a reasonable doubt." Poellinger, 153 Wis. 2d at 501. This high standard translates into a substantial burden for a defendant seeking to have a jury's verdict set aside on *261grounds of insufficient evidence. See State v. Booker. 2006 WI 79, ¶ 22, 292 Wis. 2d 43, 717 N.W.2d 676.
¶ 32. Viewing the evidence presented at trial in the light most favorable to the State, we conclude that based on the correct interpretation of Wis. Stat. § 346.04(3) there was, indeed, sufficient evidence for a reasonable finder of fact to have found guilt beyond a reasonable doubt. The jury heard Klinkhammer's, Hanson's, and Ms. Derby's accounts of the initial traffic stop and Hanson's flight from the scene, as well as the accounts of passersby Anthony Bowen and Deputy Sturino, who attempted to stop Hanson a second time. Hanson was given the opportunity to present testimony of his fear during the initial encounter, and he discussed how overwhelming and frightening the entire event was for him. The jury considered all the evidence, weighed it against proper legal standards, and reached findings that were reasonable. We will not disturb those findings on review.
2. Wisconsin Stat. § 904.04(l)(b)
¶ 33. Hanson also argues that the circuit court erred by excluding evidence of Klinkhammer's character. Hanson sought to admit a school principal's testimony that, when Klinkhammer served as a school liaison officer, he demonstrated a "confrontational, aggressive, and hot-tempered" character. Hanson argues that Klinkhammer, as the "object" of Hanson's alleged crime of fleeing, was a "victim" within the meaning of Wis. Stat. § 904.04(l)(b), and therefore, evidence of the deputy's confrontational character is admissible to show that he acted in conformity with that "pertinent trait of character."
*262¶ 34. Hanson's argument requires us to interpret the meaning of "victim" under Wis. Stat. § 904.04(l)(b) where a violation of Wis. Stat. § 346.04(3) is alleged. This is so because, without a determination that an exception under § 904.04(1) applies, propensity evidence is inadmissible in the context of a criminal trial. See § 904.04(1); see also State v. Sullivan, 216 Wis. 2d 768, 783, 576 N.W.2d 30 (1998).
¶ 35. Wisconsin Stat. § 904.04(1) provides in relevant part:
(1) CHARACTER EVIDENCE GENERALLY. Evidence of a person's character or a trait of the person's character is not admissible for the purpose of proving that the person acted in conformity therewith on a particular occasion, except: ....
(b) Character of victim. Except as provided in s. 972.11(2), evidence of a pertinent trait of character of the victim of the crime offered by an accused, or by the prosecution to rebut the same, or evidence of a character trait of peacefulness of the victim offered by the prosecution in a homicide case to rebut evidence that the victim was the first aggressor.
¶ 36. Typically, where a crime involves a victim, such as in the case of an assault or a homicide, the defendant is given "[w]ide latitude" to use evidence of the victim's character to show action "in conformity therewith." See 7 Daniel D. Blinka, Wisconsin Practice Series: Wisconsin Evidence § 404.5 (3d ed. 2008). But as Professor Blinka notes, where no "victim" exists, the general ban on propensity evidence will be enforced. See id.; see also Wis. Stat. § 904.04(1).
¶ 37. Therefore, the precise question we must decide is whether, under Wis. Stat. § 904.04(l)(b) in the context of a fleeing charge under Wis. Stat. § 346.04(3), *263a traffic officer from whom a defendant allegedly fled is a "victim" subject to the character evidence exception in § 904.04(1)(b). Although this court has not previously examined this specific question, Hanson directs our attention to State v. Haase, 2006 WI App 86, 293 Wis. 2d 322, 716 N.W.2d 526. Hanson contends that in Haase the court of appeals held that an officer may be considered a "victim" for purposes of restitution under Wis. Stat. § 973.20. Additionally, Hanson argues briefly that, as a constitutional matter, his right to present a defense requires that he be allowed to introduce evidence of Klinkhammer's character traits. We will discuss these arguments in turn.
¶ 38. In Haase, the circuit court had ordered the defendant to reimburse the Dane County Sheriffs Department for the cost of a squad car that was destroyed by fire after officers pursued the fleeing defendant across difficult terrain. Id., ¶ 4. The court of appeals examined three other "victim" cases in which restitution had been awarded, and reaffirmed what it interpreted as the appropriate rule in determining to whom restitution was due. Id., ¶¶ 8-13 (examining State v. Ortiz, 2001 WI App 215, 247 Wis. 2d 836, 634 N.W.2d 860, State v. Howard-Hastings, 218 Wis. 2d 152, 579 N.W.2d 290 (Ct. App. 1998), and State v. Schmaling, 198 Wis. 2d 756, 543 N.W.2d 555 (Ct. App. 1995)).
¶ 39. In Haase, the court of appeals denied restitution for the destruction of the department's property. In so doing, the court reasoned that a "direct victim" was required for the recovery of restitution, and that if there were such a victim, it would be the individual law enforcement officers, rather than the sheriffs department. Id., ¶¶ 14-15.
*264¶ 40. From the reasoning of the court of appeals in Haase, Hanson now argues that we should superimpose the court's reasoning about who may be a victim from restitution law onto Wis. Stat. § 904.04(1), an evidentiary statute. We reject this argument. First, we conclude that neither Haase nor any of the other restitution cases supports the conclusion that a traffic officer is a "victim" for evidentiary purposes under § 904.04(l)(b) in the context of a fleeing charge under Wis. Stat. § 346.04(3).
¶ 41. Second, the rationale underlying interpretations of the term "victim" in Wis. Stat. § 973.20 is not persuasive when interpreting rules of evidence. This is so because the principles underlying the restitution statute are different from the principles of relevance and prejudice upon which evidentiary rules are grounded. See Blinka, supra, § 402.01.
¶ 42. Restitution is not grounded in victimhood; rather, it is based on the criminal's destruction of property and the principle that an actor should not be permitted to destroy others' property without being held financially responsible. See Wis. Stat. § 973.20(2)(b) ("If a crime considered at sentencing resulted in damage to or loss or destruction of property, the restitution order may require that the defendant. .. pay the owner or owner's designee the reasonable repair or replacement cost."); see also Restatement (Third) of Restitution and Unjust Enrichment § 40 cmt. d (2011). Any recovery that a governmental entity would have is, therefore, not grounded in the entity's being a "victim" under § 973.20(lr). Instead, the entity's recovery is based on its ownership (or status as designee) of the property damaged or destroyed.
*265¶ 43. Moreover, admission of evidence of Klinkhammer's character may have been barred under Wis. Stat. § 904.03, which addresses the exclusion of unfairly prejudicial evidence when a § 904.03 objection has been made. In such a circumstance, the admissibility of evidence is determined by balancing the probativeness of the evidence with the danger of unfair prejudice upon admission. State v. Head, 2002 WI 99, ¶ 129, 255 Wis. 2d 194, 648 N.W.2d 413. Here, the circuit court did not rule on the basis of § 904.03. However, admission of evidence of the character that the deputy exhibited as a liaison officer would have added little to the jury's understanding of his actions during the traffic stop, in that it was repetitive of other testimony, and it likely would have confused the jury as to the relevant issues. Therefore, the circuit court properly exercised its discretion when it excluded evidence of Klinkhammer's character.
C. Constitutional and Interest of Justice Claims
¶ 44. We will briefly address Hanson's remaining constitutional right-to-present-a-defense and interest of justice claims, because Hanson has addressed these arguments only in a cursory fashion.
¶ 45. The right to present a defense is grounded in principles of due process and confrontation, and ensures that criminal defendants are not deprived of legitimate opportunities to challenge the State's theory, and generally to present evidence that could create reasonable doubt in the minds of members of the jury. See Chambers v. Mississippi, 410 U.S. 284, 294-95 (1973). That right is limited, though, as this court and the United States Supreme Court have recognized. See, *266e.g., Taylor v. Illinois, 484 U.S. 400, 410 (1988) (acknowledging limitations on constitutional right to present a defense, including exclusion of evidence "inadmissible under standard rules of evidence"); State v. Pulizzano, 155 Wis. 2d 633, 646-47, 456 N.W.2d 325 (1990) (same). As these and many other cases make clear, the rules of evidence generally have been held to comply with the constitutional right to present a defense. Hanson's challenge does nothing to draw those precedents into question. See Crawford v. Washington, 541 U.S. 36, 68 (2004); Davis v. Washington, 547 U.S. 813, 822 (2006) (discussing exceptions to the hearsay rule and the right of confrontation).
¶ 46. Finally, Hanson asks this court to order a new trial in the interest of justice, on the theory that the lower courts were not apprised of this court's decision regarding the meaning of Wis. Stat. § 346.04(3). We may order a new trial in the interest of justice when the facts or the law so requires. See Wis. Stat. § 751.06; see also State v. Hicks, 202 Wis. 2d 150, 159, 549 N.W.2d 435 (1996). Here, because we affirm the prior courts' decisions as to the meaning of that statute, there appears no reason to permit Hanson to present his case to another jury. The interest of justice would be ill-served by such an order.
III. CONCLUSION
¶ 47. We conclude that the circuit court properly instructed the jury on the requirements of Wis. Stat. § 346.04(3). Similarly, we hold that there does not exist a subjective, good-faith exception to the fleeing law, and that Hanson's opportunity to demonstrate any justification for his behavior was through his self-defense claim, which the jury considered and rejected. Additionally, we conclude that the circuit court was correct to *267exclude testimony about the traffic officer's alleged confrontational character because the officer was not a "victim" under Wis. Stat. § 904.04(l)(b). Finally, we conclude that neither the Constitution nor the interest of justice warrants a new trial, as no constitutional infirmities have been raised and the real controversy has, indeed, been tried. Accordingly, we affirm the court of appeals.

By the Court.

The decision of the court of appeals is affirmed.

 State v. Hanson, 2010 WI App 146, 330 Wis. 2d 140, 792 N.W.2d 203.


 The Honorable Wilbur W Warren, III of Kenosha County presided.


 All subsequent references to the Wisconsin Statutes are to the 2007-08 version unless otherwise noted. We employ the 2007-08 version of the statutes because there has been no intervening statutory change that affects this decision.


 The morning of the incident in question, Klinkhammer had a "ride-along," Ms. Randi Derby, who was then an intern with the Kenosha County Sheriffs Department. Derby was interested in pursuing a career in law enforcement and subsequently took a position as a dispatcher with the Brown Deer Police Department. Ms. Derby's account of the events largely corresponds with Klinkhammer's. As stated in the record, the two had not spoken since the day of Ms. Derby's eventful ride-along.


 Hanson also was charged with two counts of violating Wis. Stat. § 946.41(1), obstructing an officer. Other than the general challenges to his conviction on grounds of evidentiary infirmities and on his interest of justice claim, Hanson does not challenge those convictions here.


 The jury instructions define "traffic officer" as "every officer authorized by law to direct or regulate traffic or to make arrests for violation of traffic regulations." Wis JI — Criminal 2630.


 Moreover, it is not clear what effect a good faith defense would have that is not already served by a self-defense claim or by the application of the statutory elements. For example, if the subjective defense is that Hanson intended no harm, the statute's criminal intent requirement controls; that is, neither harm nor the intent to cause harm are elements of fleeing an officer. Alternatively, the argument that Hanson's fear of Klinkhammer precludes any violation of the statutory elements ignores the fundamental purpose of a self-defense instruction: the reason-ability of Hanson's fear and his actions were questions properly before the jury, and were answered in the negative.


 The legislature's use of the disjunctive in Wis. Stat. § 346.04(3) provides that either willful or wanton acts demonstrating disregard for a traffic officer's signal will violate the statute — a showing of both elements is not necessary. This case does not require us to interpret the term "wanton," and we therefore conclude that Hanson's argument analogizing "willful or wanton" in § 346.04(3) to the phrase "willful and wanton" in other contexts is inapposite, based on the legislature's clear choice of language.